Title: From James Madison to Edmund Pendleton, 13 November 1781
From: Madison, James
To: Pendleton, Edmund



My Dear Sir
Philada. Novr. 13th. 1781.
I was favored with yours of the 5th. yesterday. There are some flattering reports here of a meeting between the fleets which brought another drubbing on the English, but the most probable report is that the British fleet have returned to their station at the Hook, judging it inadvisable to hazard a battle after the object of it is removed.
Nothing definitive has taken place on the territorial cessions. That of Virga. will not I believe be accepted with the Conditions annexed to it. The opinion seems to be that an acceptance of the Cession [by] N. York will give Congress a title which will be maintainable against all the other claimants. In this however they will certainly be deceived, and even if it were otherwise it wd. be their true interest as well as conformable to the plan on which the cessions were recommended, to bury all further contentions by covering the territory with the titles of as many of the claimants as possible. We are very anxious to bring the matter to issue that the State may know what course their honor and security require them to take. The present thinness of Congress makes it but too uncertain when we shall be able to accomplish it.
Will not the Assembly pay some handsome compliments to the Marquis for his judicious & zealous services whilst the protection of the Country was entrusted to him? His having baffled and finally reduced to the defensive so powerful an army as we now know he had to contend with, and with so disproportionate a force, would have done honor to the most veteran officer and, added to his other merits and services, constitute a claim on their gratitude which I hope will not be unattended to.
I am Dr. Sir Yrs. Sincerely
J. Madison Junr.

A series of intercepted letters from Mr. Deane to his correspondents in America have been lately published in New York. The object of all of them, with degrees varying from cautious insinuation to direct advice, is to bring America back to a dependence on Britain modified according to the terms proposed by the Commissioners in 1778. The genuineness of some of these letters is upon good grounds questioned, but most of them contain marks of authenticity which clearly denounce him to be an apostate, and consign his character to the same infamy with that of his friend Arnold. This sentence is delivered here against him with the less hesitation because a prior and indubitable evidence of his degeneracy had been received through another channel. Whether this defection has proceeded, from a mercenary contract with the enemy, from a view of obtaining such an one, or from a chagrin at the obstac[les] which his Country has by a total prohibition of intercou[rse] with the enemy opposed to the commercial projects he went to Europe to execute is as yet matter of speculation

